Exhibit 10.1

December 12, 2006

John Radak

Dear John:

We are pleased to extend the following offer of employment to you:

Title:

 

Chief Financial Officer (CFO)

 

 

 

Reporting to:

 

Caren Mason, President & CEO

 

 

 

Compensation:

 

$280,000 annually

 

 

 

Signing Bonus:

 

Upon commencing employment with QUIDEL Corporation, you will receive a one-time
lump sum bonus of $50,000 (gross), to be paid within the first week of
employment.

 

 

 

Annual Bonus:

 

You will participate in the bonus plan with a target bonus of 40% at achievement
of plan. Your eligibility for this plan will be prorated in 2005.

 

 

 

Stock Options:

 

You will receive an option to purchase 100,000 shares of common QUIDEL stock.
The vesting schedule for this option will be 25% on the first year anniversary
of the Option Grant Date and the remaining 75% will vest quarterly over the next
three years. The purchase price will be the closing NASDAQ market price of
QUIDEL’s stock on your actual start date. These options are subject to approval
of the Board of Directors.

 

 

 

Educational

 

 

Assistance:

 

You will receive $25,000 annually for each of four (4) years, associated with
continuation of your MBA studies. This amount, which is separate from, and in
addition to, eligibility in the annual bonus plan, will be payable within one
week of hire and annually thereafter on the anniversary date as long as you
continue to successfully progress through the MBA program and, having complete
the MBA, remain employed with the company.

 

 

 

Vacation Benefit:

 

You will receive four weeks of vacation per year, accrued from your anniversary
date.

 


--------------------------------------------------------------------------------




 

Severance:

 

You will be entitled to a payment equivalent to half your annual salary (six
months) in the event that your employment is severed without cause and for
reasons not subject to change in control provisions.

 

 

 

Change in Control

 

 

Provisions:

 

You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
Change in Control.

 

 

 

Start Date:

 

February, 2007, the exact date TBD

 

In addition to the above, as a QUIDEL employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment.  A summary of these benefits is enclosed.  Details of these
benefit plans will be provided to you upon your employment.

As a condition of employment with QUIDEL Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement;  (2) within the first three days of employment, you must
provide documents from the enclosed List of Acceptable Documents (I-9) which
prove your identity and right to work in the United States; and (3) read, sign
and return one copy of page 5 of the enclosed Employee Code of Conduct.

This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check.

QUIDEL Corporation is an at-will employer.  This means that you have the right
to terminate your employment with QUIDEL at any time, for any reason, with or
without notice.  Similarly, QUIDEL has the right to terminate the employment
relationship at any time, for any reason, with or without notice.  Any contrary
representations, which may have been made to you, are superseded by this offer. 
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and QUIDEL’s President.

If you should voluntarily leave the company within one year of beginning work,
you will be required to repay a prorated portion of your signing bonus.  You
must make this repayment within 30 days of providing notice of your resignation.

This offer expires seven business days from the date of this letter.  Please
indicate your acceptance of our offer by signing on the following page and
returning a copy of this letter to Human Resources as soon as possible.

2


--------------------------------------------------------------------------------




John, on behalf of Caren Mason, the Board of Directors, and the entire QUIDEL
team, we are looking forward to having you join us as we work together to
provide quality products to the medical community and to create value for the
employees and shareholders of QUIDEL Corporation.

Sincerely,

Phyllis Huckabee
Vice President, Human Resources

cc:                                 Caren Mason
Human Resources

Enclosures

I have read, understand and accept these terms and conditions of employment.  I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and QUIDEL’s President.

John Radak

 

 

December 18, 2006

Signature

 

Date

 

3


--------------------------------------------------------------------------------